HARRIS, C.M., Senior Judge.
A gathering of people near the entrance of a trailer occupied by Matthew Feill turned violent. Among those present were Angel Santos, the victim herein, and Kenneth Ched Bouie, the appellant. During the argument, appellant waved a large “stick” in a circle and said to Santos, “I’m a bury you.” Appellant withdrew a sword from what had appeared to be the stick and hit Santos, cutting his side and causing considerable bleeding. Appellant was convicted of felony battery (based on the sword strike) and aggravated assault with a deadly weapon (based on twirling the large “stick” and making threats), and was sentenced to two consecutive five-year sentences.
Appellant appeals only the aggravated assault conviction, claiming “there was insufficient evidence that he made an intentional, unlawful threat by word or act to do violence to another person or that he did some act which created a well-founded fear in that particular person that such violence was imminent.”
Santos testified that appellant grabbed what appeared to be a stick, started twirling it and walking around, and “started walking toward us.” The way he looked, said Santos, he wanted to do something with the stick. He further testified that appellant said “I’m a bury you,” and continued twirling the stick. Santos told appellant that the stick twirling made him nervous. He testified that he was afraid appellant might hit him from behind.
Feill testified that appellant was pacing back and forth and was shouting. He had what appeared to be a stick and was spinning it around. Appellant was approaching Feill and Santos violently and saying, “I’m going to bury you,” and then lunged forward and stabbed Santos.
*736This record testimony is sufficient to sustain the conviction for aggravated assault with a deadly weapon.
AFFIRMED.
TORPY and EVANDER, JJ, concur.